Citation Nr: 0521928	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-35 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut




THE ISSUE

Entitlement to an increased rating for the service-connected 
right foot disability, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.  

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a September 2002 rating decision by the RO.  

In the veteran's substantive appeal, he requested a hearing 
before a Veterans Law Judge at the RO and attached an 
additional request for a hearing before RO personnel.  

The RO notified the veteran that an RO hearing had been 
scheduled for February 2004; however, the veteran failed to 
appear.  

Thereafter, in an April 2005 letter, the RO advised the 
veteran that the hearing before a Veterans Law Judge he 
requested was scheduled for June 2005, but he failed to 
appear for the hearing at the local RO without explanation 
and has not requested that the hearing be rescheduled.  

Therefore, his request for a hearing is considered withdrawn.  
See 38 C.F.R. § 20.704 (2004).  
 
The Board notes that, during the course of this appeal, the 
RO granted a permanent and total disability evaluation for 
pension purposes based on nonservice-connected disabilities.  
38 C.F.R. § 3.321(b)(2) (2004). 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  

The veteran's service-connected right foot disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (DC) 5279, for metatarsalgia, anterior (Morton's 
disease), unilateral, or bilateral.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5279 (2004).  A 10 percent evaluation under 
DC 5279 represents the maximum schedular criteria for that 
disability.  

In this regard, the Board observes that the assignment of a 
particular Diagnostic Code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).   

Hence, in reviewing the claim for a higher rating, VA must 
consider which Diagnostic Code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

In addition, since the most recent VA examination in July 
2002, additional VA outpatient records have been associated 
with the veteran's claims file indicating a possible 
worsening of the right foot disability.  

These records reflect that the veteran's gait was antalgic on 
the right and that he supinated to avoid pain.  X-ray studies 
reveal joint space narrowing of the fourth 
metatarsophalangeal joint with mild lateral subluxation of 
the proximal phalanx with respect to the fourth metatarsal 
bone and erosions in the neck of the second through fourth 
metatarsal bones at about the area of the joint capsule 
insertion.  

A podiatry report reflects palpable pedal pulses bilateral 
and symmetrical, sharp/dull decreased distal digits bilateral 
and symmetrical, irritation of the dorsal fourth right, and 
positive for contracted lesser digits, right foot.  A January 
2003 record notes that the veteran requested a cane for 
ambulation.  

The Board also notes that the medical evidence of record 
suggests that the veteran may have separate and distinct 
problems involving his service-connected right foot 
disability, to include scars of the metatarsal area.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated, in Esteban v. Brown, 6 Vet. App. 259 (1994), that 
where the symptomatology of a service-connected disability 
can be attributed to separate and distinct problems, each may 
be separately rated and then combined.  

The most recent VA examination of the right foot, performed 
in July 2002, does not adequately address this point.  Given 
the time period since the veteran's most recent VA opinion, 
evidence of ongoing treatment, and evidence that the 
veteran's condition has possibly worsened since the last VA 
opinion, a current examination is warranted.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  See 38 
C.F.R. § 3.655 (2004).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for a right foot disability 
covering the period from February 2003 to 
the present, which have not been 
previously submitted.  

3.   The RO should make arrangements to 
have the veteran undergo a VA examination 
by a podiatrist to determine the current 
severity of service-connected right foot 
disability.  The examiner should be asked 
to review the claims file, and the 
examination report should reflect that 
this was done.  All tests deemed 
necessary should be performed to include 
x-rays.  It is requested that the 
examination include full range of motion 
testing of all involved joints.  The 
examiner is also requested to include the 
degrees of normal ranges of motion.  

The examiner should indicate whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected right foot disability; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis.  
The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over time.  

The examiner is requested to describe any 
and all manifestations, to include 
orthopedic, muscle and neurological 
findings, attributable to the service-
connected right foot disability.  A 
complete rational for any opinion 
expressed should be included in the 
report.  

The examiner is also requested to provide 
a detailed description of any related 
scarring, to include measurements and 
whether the scars are deep or 
superficial, tender and painful on 
objective demonstration, poorly nourished 
with repeated ulceration, or result in 
functional impairment of the part 
affected.  The examiner should also 
indicate whether the scars are 
superficial and unstable or superficial 
and painful on examination.  A complete 
rational for any opinion expressed should 
be included in the report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim, taking 
into consideration all potentially 
applicable diagnostic codes, whether 
separate disability ratings are warranted 
per Esteban, supra, and the revised 
rating criteria for skin disabilities.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




